Citation Nr: 1704259	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for congenital stenosis with disc disease (claimed as back condition), to include as secondary to service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claim for entitlement to service connection for congenital stenosis with disc disease (claimed as back condition).  The Veteran filed a notice of disagreement dated in May 2010 and the RO issued a statement of the case dated in February 2012.  The Veteran submitted his substantive appeal in March 2012.

In his March 2012 substantive appeal, the Veteran requested to testify at a hearing before a Veterans Law Judge at the local RO.  This request was withdrawn in January 2016.  38 C.F.R. § 20.704 (2016).

In March 2016, the Board denied service connection for osteoarthritis and meniscal tear right knee and remanded the issue of service connection for congenital stenosis with disc disease.


FINDING OF FACT

In a September 2016 statement, prior to the issuance of a decision by the Board, the Veteran notified the Board in writing of his intent to withdraw his appeal of issue remaining before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran regarding the issue of service connection for congenital stenosis with disc disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b), (c) (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdraw in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  See 38 C.F.R. § 20.204.

In September 2016, the Veteran submitted a statement expressing a desire to withdraw his pending appeal for the issue of service connection for congenital stenosis with disc disease.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


